SHORES, Justice.
Velson Fox Daniel appeals from the final settlement of the estate of his brother, Elo Daniel, in Pickens County, Alabama. The judgment of the trial court is due to be affirmed on the authority of Rule 28, A.R.App.P.; Eady v. Stewart Dredging & Construction Co., 463 So.2d 156 (Ala.1985); Lambert v. Pinckard Agency, Inc., 516 So.2d 697 (Ala.Civ.App.1987); and Cummins v. Slayton, 545 So.2d 783 (Ala.Civ.App.1989). “While we attempt to avoid dismissing appeals or affirming judgments on what may be seen as technicalities, we are sometimes unable to address the merits of an appellant’s claim when the appellant fails to articulate that claim and presents no authorities in support of that claim.” Stover v. Alabama Farm Bureau Ins. Co., 467 So.2d 251, 253 (Ala.1985).
AFFIRMED.
HORNSBY, C.J., and MADDOX and HOUSTON, JJ., concur.
KENNEDY, J., concurs in the result.